EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of UHF Incorporated on Form 10-QSB for the quarterly period ended September 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ronald C. Schmeiser, as President, Chief Executive Officer, and Chief Financial Officer of UHF Incorporated, certify, pursuant to Section 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Date: October 26, 2007 By: /s/ Ronald C. Schmeiser Ronald C. Schmeiser President, Chief Executive Officer, and Chief Financial Officer
